UNITED STATES SECURITIES AND EXCHANGE COMMISSION W a shin g ton, D. C. 2 05 4 9 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 20 , Date of Report: (Date of earliest event reported) Cyanotech Corporation (Exact name of registrant as specified in its charter) NE V ADA 00 0 -14 6 02 9 1 -12 0 60 2 6 (State or other jurisdiction of (Commission File Number) (IRSEmployer Identification incorporation) Number) 7 3 -44 6 0 Queen K a a humanu H i g h w a y , Su i te #1 0 2, K a ilua K o na, H I 9 6 7 40 (Address of principal executive offices) (8 0 8) 3 2 6 -13 53 (Registrant’s telephone number) Not Ap p l icable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
